Advisory Action
Acknowledged is the applicant’s after-final response filed on March 15, 2022. Amendments have been proposed to claims 1, 5, 10-11, 14, and 16-20; cancellation has been proposed to claims 8 and 15. 
The examiner understands the proposed amendments as being sufficient to overcome the outstanding 112a rejections to claims 1 and 8, as well as the 112b rejection of claim 1, if submitted in a proper reply. However, because the proposed changes modify the scope of the claim set, entry has been denied at this stage of prosecution. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716